Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Applicant's amendment, filed 2/9/2022, is acknowledged. Claims 21-40 are pending.

2. Claims 21, 31 and 36 are allowable. Claims 27, 32, 33 and 37 previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the species restriction requirement, as set forth in the Office action mailed on 1/14/2021, is hereby withdrawn and claims 27, 32, 33 and 37 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment filed 11/15/2021, has overcome the rejections under 35 USC 112 indefiniteness because the claims as amended now clearly specify that the method is directed to treating complement mediated inflammation as opposed to treating a condition or disease.

With respect to newly submitted claim 40 which is directed to a “method of treating glomerulonephritis”, one of skill in the art would recognize applicant as having been in possession and fully enabled for treating glomerulonephritis by administering to a subject a polypeptide construct that includes a biologically-active fragment of at least one of CR1, DAF, factor H, MCP, CD59 or Crry protein fused to an antibody or antibody binding fragment that binds annex A2 given applicant’s disclosure commercially available antibodies against annexin A2 were available and applicant’s experiments which disclose detecting that Annexin 2 is expressed in the kidneys during a reperfusion 

Finally, applicant has also overcome the prior ODP rejections of record given that as applicant correctly points out US Patent Application 16/015019 has been abandoned and given applicant’s approved TD over US Patent No: 10,233,235 on 2/28/2022.

Accordingly, claims 21-40 are deemed allowable. 

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 18, 2022					/JAMES  ROGERS/
Examiner, Art Unit 1644


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644